                   Case 17-20037      Doc 37     Filed 12/28/18    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division


In Re:    Barbara Jane Norton-Gill                    Case No. 17-20037-RAG
                                                      Chapter 13

**********************************
U.S. Bank Trust National Association,
as Trustee of the Tiki Series III Trust,
Movant

vs.

Barbara Jane Norton-Gill, Debtor
Willard L Gill Jr., Non-filing Co-Debtor
                       Respondent(s)

      NOTICE OF DEFAULT AND NOTICE OF TERMINATION OF FORBEARANCE

         The Debtor has failed to comply with the Consent Order and Stipulation Modifying

Automatic Stay entered July 10, 2018, in the following manner:

         The debtor should have paid the regular monthly payments in the amount of $1,507.78

per month for the months of July 2018 through December 2018. “Additional” monthly payment

should have been made in the amount of $17,616.58 by December 10, 2018. The debtor has paid

$4,700.00. The amount necessary to cure the default is therefore $22,304.58, which includes

attorney’s fees and costs in the amount of $100.00, and late fees in the amount of $241.32. All

subsequent payments that come due after the filing of this notice must be included in the

payment to cure the default.

         Under the provisions of the Consent Order, the stay of Section 362 (a) will terminate and

the Movant will resume the foreclosure of its Deed of Trust recorded among the land records of

Carroll County, Maryland, and which is secured by the property of the Debtors at 1259



                                                                                       18-604349
                  Case 17-20037       Doc 37       Filed 12/28/18    Page 2 of 3



Carrollyn Drive, Westminster, Maryland 21158, unless the default noted is cured within ten

(10) days from the date this notice is filed.       The Consent Order applies to proceedings for

possession of the property after foreclosure.

       Signed and mailed this 28th day of December, 2018.


                                                Respectfully submitted:


                                                /s/ Joshua Welborn, Esq. (Jwel)
                                                Joshua Welborn, Esq.
                                                Attorney for Movant
                                                Bar No. 29359
                                                McCabe, Weisberg & Conway, LLC
                                                312 Marshall Avenue, Suite 800
                                                Laurel, MD 20707
                                                301-490-1196
                                                bankruptcymd@mwc-law.com




                                                                                      18-604349
                  Case 17-20037       Doc 37     Filed 12/28/18     Page 3 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 28th day of December, 2018 I reviewed the Court’s CM/ECF system

and it reports that an electronic copy of the foregoing pleading will be served electronically by

the Court’s CM/ECF system on the following:


Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, Maryland 21286
ECF@ch13balt.com

Marc A. Appel
Waldman, Grossfeld, et al
455 Main Street
Reisterstown, Maryland 21136
mappel7@aol.com



I hereby further certify that on the 28th day of December, 2018, a copy of the foregoing pleading

was also mailed first class mail, postage prepaid to:


Barbara Jane Norton-Gill
1259 Carrollyn Drive
Westminster, Maryland 21158
(Via U.S Mail)


Willard L Gill Jr.
1259 Carrollyn Drive
Westminster, Maryland 21158
(Via U.S. Mail)


                                              /s/ Joshua Welborn, Esq.
                                              Joshua Welborn, Esq.




                                                                                        18-604349
